WINTER, Circuit Judge,
concurring:
I concur in my colleagues’ disposition of this appeal while disagreeing with their imposing of a forfeiture with regard to personal jurisdiction and venue. I agree that PEP should be treated as a foreign sovereign for personal jurisdiction purposes, see Maj. Op. 102-04, and that personal jurisdiction over PEP exists in the Southern District of New York. I also 'Conclude that venue is proper in the Southern District of New York under ■ 28 U.S.C § 1391(f)(3) because PEP is an “agency or instrumentality” of the State of Mexico and was “doing business” in New York.
a) Forfeiture
My colleagues rule, sua sponte, that, “[bjecause PEP affirmatively and successfully sought relief from this Court remanding for a new merits determination in the Southern District, it forfeited its argument that personal jurisdiction is lacking.” Maj. Op. 101. “[F]or essentially the same reasons[,] ... it has a fortiori forfeited its challenge to venue.” Maj. Op. 104.
My colleagues rely principally on “gamesmanship” or “sandbagging” cases, Hamilton v. Atlas Turner, Inc., 197 F.3d 58, 62 (2d Cir. 1999) (finding defendant forfeited personal jurisdiction defense by not moving to dismiss in order to “gamble it could raise the personal jurisdiction issue on the eve of trial, in case a trial occurred”), none of which lend their ruling any support whatsoever. The gamesmanship arises from the fact that defendants have an interest in obtaining a favorable ruling on the merits that would constitute res judicata. Pursuit of this interest creates an incentive on their part to preserve any existing personal jurisdiction and venue defenses but not seek a definitive ruling — which might lead only to a new lawsuit elsewhere — until a favorable merits ruling appears unattainable. Courts have the opposite incentive. Why address the merits at all if plaintiffs are in the wrong court? Therefore, we have found forfeiture in conduct that deliberately avoids a final disposition of personal jurisdiction and venue issues until a loss on the merits appears likely.
No such gamesmanship occurred in this matter. Although the grounds on which PEP challenged personal jurisdiction in the district court changed over the course of the litigation, PEP timely litigated that issue and the issue of proper venue in the district court. In moving to dismiss the petition to confirm the ICC’s arbitration award, PEP filed a motion to dismiss, ar*113guing that (i) the district court lacked personal jurisdiction, and (ii) venue was improper under 28 U.S.C § 1391(f)(3) because PEP was not doing business in New York. An August 25, 2010 hearing thoroughly explored those issues. In confirming the ICC’s arbitration award, the district court expressly held that it had personal jurisdiction over PEP and that venue was proper in the Southern District of New York.
On appeal, PEP’s brief extensively argued that “[t]he district Court [ ] erred in holding that it had personal jurisdiction over PEP,” Br. of Resp’t-Appellant at 19, Corporación Mexicana de Mantenimiento Integral, S. de R.L. de C.V. v. Pemex Exploración y Producción (“PEMEX”), No. 10-4656-cv, 2012 WL 9346475 (2d Cir. Feb. 16, 2012), and that it “erred in holding that venue was proper in the SDNY,” id. at 22.
After briefing in this court, however, the Eleventh Collegiate Court of Mexico rendered its decision invalidating the ICC’s arbitration award. PEP understandably moved before this panel for a remand to allow the district court to reconsider the validity of the arbitration award in light of the Mexican ruling. In so moving, PEP did not mention the personal jurisdiction and venue issues, already fully briefed before this panel, because there had been no intervening events casting light upon those issues. However, PEP requested in the alternative that the appeal be held in abeyance pending disposition of a Fed. R. Civ. P. 60(b) motion, based on the Mexican court ruling, in the district court. Appearing as amicus curiae, the United States supported the motion to remand.
The seeking of a remand was perfectly understandable. The intervening Mexican decision was of unquestioned relevance to this appeal, as the appearance of the United States as amicus curiae and Judge Jacobs’ opinion amply demonstrate. In all probability, had oral argument proceeded, we would have remanded to obtain the views of the district court as to the bearing of the Mexican judicial ruling on the merits issues.
In light of the indisputable relevance of the Mexican ruling, my colleagues’ forfeiture ruling is not only sua sponte, but also unprecedented. We have ruled that courts should proceed with “caution” in finding forfeiture of personal jurisdiction defenses. Atlas, 197 F.3d at 60. Forfeiture is to be principally found in cases of “sandbagging,” for example, where a defendant “rais[es] the issue of personal jurisdiction on a motion to dismiss, [then] deliberately refrainfs] from pursuing it any further when his motion is denied in the hopes of receiving a favorable disposition on the merits, and then rais[es] the issue again on appeal only if he [is] unhappy with the district court’s ultimate decision.” Peterson v. Highland Music, Inc., 140 F.3d 1313, 1318 (9th Cir. 1998). “Typically, courts have found forfeiture only if the party waited years before moving or engaged in substantial pre-trial activity.” Infinity Consulting Grp., LLC v. Am. Cybersystems, Inc., 2010 WL 2267470, *1-2 (E.D.N.Y. May 30, 2010); see also In re Helicopter Crash Near Wendle Creek, Brit. Columbia on Aug. 8, 2002, 485 F.Supp.2d 47, 52 (D. Conn. 2007) (noting that “[i]n most cases where courts have found waiver, the defendant has waited multiple years after its answer to file a motion to dismiss”).
More specifically, in most cases where we and other courts have found forfeiture, defendants failed to bring up personal jurisdiction or improper venue defenses in their answer, as required by Fed. R. Evid. 12(h), or had moved for summary judgment on the merits prior to moving to dismiss for lack of personal jurisdiction or *114improper venue.1 In other cases, courts have found forfeiture where the defendant defaulted and later brought a personal jurisdiction defense,2 or where the defendant began vigorously arguing personal jurisdiction or improper venue defenses only after participating in the litigation for a very long time.3 In no cases have courts found forfeiture in the circumstances present here — where PEP timely and repeatedly sought dismissal of the action based on personal jurisdiction and improper venue defenses, failing to do so only in moving to remand — or holding the appeal in abeyance — for the district court’s consideration of the Mexican court decision rendered after briefing of the appeal in this court.
In fact, many courts have declined to find forfeiture where defendants did not argue personal jurisdiction or improper venue defenses at every possible stage of litigation, including cases in which litigants were quite derelict in raising these defenses. See Sands Harbor Marina Corp. v. Wells Fargo Ins. Servs. of Oregon, Inc., 2016 WL 160721, at *4 (E.D.N.Y. Jan. 13, 2016) (refusing to find forfeiture of personal jurisdiction defense where defendant first made the defense in a motion to dismiss but later failed to make the defense when the district court was considering to dismiss the case on other grounds); In re Helicopter Crash Near Wendle Creek, Brit. Columbia, 485 F.Supp.2d at 51-52 (finding no forfeiture of personal jurisdiction defense where defendant pled the defense in its answer but waited four months to file a motion to dismiss); Phat Fashions, L.L.C. v. Phat Game Athletic Apparel, Inc., No. 00-cv-0201, 2001 WL 1041990, *3-4 (S.D.N.Y. Sept. 7, 2001) (finding no forfeiture of personal jurisdiction defense — even though defendant did not assert the defense until thirteen months after the complaint was filed and the parties had completed discovery on substantive claims — because “[djefendant’s delay in bringing its motion does not rise to the *115level of egregiousness that other courts have found sufficient to constitute a forfeiture”); Infinity Consulting Grp., LLC, 2010 WL 2267470, at *1-2 (finding no forfeiture of personal jurisdiction defense even when defendants waited nearly ten months before moving to dismiss on personal jurisdiction grounds and eight months to answer the complaint); Johnson v. Masselli, 2008 WL 111057, at *8 (N.D.Ind. Jan. 4, 2008) (ruling defendants did not waive objection to venue by defending against temporary restraining order and participating in hearings and discovery related to preliminary injunction request where objection to venue was raised in responsive pleading); Biro v. Condé Nast, 2014 WL 4851901, at *7 (S.D.N.Y. Sept. 30, 2014) (no forfeiture where defendant filed a motion to dismiss “eleven months after filing her answer,” and, “[i]n the interim, the parties were engaging in jurisdictional discovery, a process that generated disputes as late as” one month before the motion was filed). I have found no case imposing forfeiture in circumstances like those before us — the sole act of delay in pursuing personal jurisdiction and venue defenses being an alternative (to holding the appeal in abeyance) request for a remand on indisputably valid grounds — much less doing so sua sponte.
My colleagues muddy the waters by seeking to distinguish this case from our well-established and routine practice of so-called Jacobson remands. In typical Jacobson remands, we remand partial jurisdiction to the district court to supplement the record on a discrete factual or legal issue while retaining jurisdiction over the original appeal. United States v. Jacobson, 15 F.3d 19, 22 (2d Cir. 1994). Jacobson remands are enormously helpful tools, see United States v. Salameh, 84 F.3d 47, 50 (2d Cir. 1996) (noting that Jacobson remands “eliminate[ ] any question as to the district court’s jurisdiction [over the particular issue] and enables [the appellate] [c]ourt to provide, if appropriate, for the automatic restoration of appellate jurisdiction, without the need for a new notice of appeal”). This rationale may be the result of my colleagues’ fear that future litigants will avoid or argue against Jacobson remands entirely, lest they risk forfeiting claims or defenses raised in their original briefs.
My colleagues distinguish this matter from routine Jacobson remands on the ground that we retained no jurisdiction in our remand in this matter. Relying on the cession of partial or full jurisdiction for such a distinction is irrelevant, in my view. A request for a Jacobson remand may well be part of a factual pattern justifying a forfeiture ruling.
In this matter, our remand order limited the issues to be decided by the district court and directed that any subsequent appeal be referred to this panel. The remand order confined the district court to addressing the effect of the intervening decision of the Eleventh Collegiate Court of Mexico on the arbitrability issues. PEMEX, 2012 WL 9346475, at *1. In remanding, we specifically stated we were “reach[ing] no other issue,” and we ordered that “[a]ny subsequent appeal in th[e] case should be referred to this panel.” Id.
In my innocence — or lack of prescience — I thought we were ordering the reference of any subsequent appeal to this panel in the interests of judicial economy because we had familiarized ourselves with the issues other than arbitrability, i.e. personal jurisdiction and venue. As a panel member voting in favor of the remand as justified in the interests of judicial economy, it never occurred to me that my colleagues viewed the limited remand as limiting the issues to be heard on the *116subsequent appeal. Had I realized such a limitation was contemplated, I would have dissented. It is of small comfort that my innocence and lack of prescience was shared by COMMISA, which never raised forfeiture in arguing the personal jurisdiction and venue issues on the second appeal. Rather, my colleagues dispose of PEP’s proffer of an alternative to a full vacatur and remand, i.e. retaining jurisdiction but holding the appeal in abeyance pending disposition of a Rule 60(b) motion, is disregarded because it was “downplayed” while PEP “angled” for a full remand, subjective purposes not glaringly obvious to this observer.
b) Venue
Because I agree with my colleagues on the merits of the personal jurisdiction issue, I turn to the venue question.
Under FSIA, “[a] civil action against a[n] [agency or instrumentality of a foreign state] ... may be brought[ ] in any judicial district in which the agency or instrumentality is licensed to do business or is doing business....” See 28 U.S.C. § 1391(f)(3).4
FSIA defines “agency or instrumentality of a foreign state” as “any entity” that is (1) “a separate legal person, corporate or otherwise,” (2) “an organ of [the] foreign state or political subdivision thereof, or a majority of whose shares or other ownership interest is owned by a foreign state or political subdivision thereof,” and (3) “neither a citizen of a State of the United States as defined in section 1332(c) and (e) of this title, nor created under the laws of any third country.” 28 U.S.C. § 1603(b). That the first and third requirements are met by PEP is not in dispute.
Regarding the second requirement, because PEP is owned by PEMEX, PEP is not an entity whose majority ownership is held by a foreign state. See Dole Food Co. v. Patrickson, 538 U.S. 468, 475-77, 123 S.Ct. 1655, 155 L.Ed.2d 643 (2003) (entity whose ownership is separated by “one or more corporate tiers” from foreign state does not fall within majority ownership provision of 28 U.S.C. § 1603(b)(2)). So, the question becomes whether PEP is an “organ” of the State of Mexico. I believe that it is.
In Filler v. Hanvit Bank, we adopted a five factor test to determine whether a corporation is an “organ” of a foreign state:
(1) whether the foreign state created the entity for a national purpose; (2) whether the foreign state actively supervises the entity; (3) whether the foreign state requires the hiring of public employees and pays their salaries; (4) whether the entity holds exclusive rights to some right in the [foreign] country; and (5) how the entity is treated under foreign state law.
378 F.3d 213, 217 (2d Cir. 2004) (quoting Kelly v. Syria Shell Petroleum Dev. B.V., 213 F.3d 841, 846-47 (5th Cir. 2000)); see also USX Corp. v. Adriatic Ins. Co., 345 F.3d 190, 209 (3d Cir. 2003). “Filler invites ... a balancing process, without particular emphasis on any given factor and without requiring that every factor weigh in favor of, or against, the entity claiming FSIA immunity.” In re Terrorist Attacks on Sept. 11, 2001, 538 F.3d 71, 85 (2d Cir. *1172008) (internal citation and quotation marks omitted), abrogated on other grounds by Samantar v. Yousuf, 560 U.S. 305, 130 S.Ct. 2278, 176 L.Ed.2d 1047 (2010); see also European Cmty. v. RJR Nabisco, Inc., 764 F.3d 129 (2d Cir. 2014), rev’d on other grounds by — U.S. -, 136 S.Ct. 2090, 195 L.Ed.2d 476 (2016).
PEP easily satisfies factors (1), (2), (4), and (5), and may satisfy (3) — hiring public employees — although the record is unclear in this regard. First, PEP was created for a national purpose. Since 1938, it has been “entrusted [] with the central planning and management of Mexico’s petroleum industry.” J. App’x at 1526. Second, PEP is highly supervised by the State of Mexico. The Mexican government controls the annual budget of PEMEX — which controls PEP — and can “intervene directly ... in [PEMEX and its subsidiaries] commercial and operational affairs.” Id. at 1523. Under PEMEX’s charter, the Mexican government appoints all members of PEMEX’s board of directors, with ten of the fifteen directors being representatives of the state and/or public officials. See RJR Nabisco, 764 F.3d at 145 (“We have said that a foreign state actively supervises an organ when it appoints the organ’s key officials' and regulates some of the activities the organ can undertake.”) Third, “Mexican law gives [PEP] the exclusive right to exploit Mexico’s hydrocarbon reserves.” Petróleos Mexicanos, Annual Report (Form 20-F) 23 (June 30, 2009). Fourth, Mexican law treats PEP as a government entity, as starkly evidenced by the Eleventh Collegiate Court of Mexico’s decision that PEP could not be forced to arbitrate precisely because it is a part of the Mexican government. See Peninsula Asset Mgmt. (Cayman) Ltd. v. Hankook Tire Co., Ltd., 476 F.3d 140, 143 (2d Cir. 2007) (finding the foreign state law factor of Filler satisfied when the “Korean government informed the State Department and the district court that it treats [the entity] as a government entity”).
Under our caselaw, if PEP was so intertwined with the State of Mexico as to be deemed the state itself, Section 1391(f)(3) would be inapplicable. See 28 U.S.C.A. § 1391(f)(3) (applying only “if the action is brought against an agency or instrumentality of a foreign state”). In Garb v. Republic of Poland, we explained that, if the “core functions” of the legal entity “are predominantly governmental,” it is a “foreign state,” while if the “core functions” of the legal entity are “predominantly ... commercial,” it is an “agency or instrumentality of a foreign state.” 440 F.3d 579, 594 (2d Cir. 2006). In Garb, we held that the Ministry of the Treasury of Poland is not an “agency or instrumentality” of the Polish state, because the core functions of the Treasury are governmental. Its roles included “hold[ing] and administering] the property of the Polish state,” and it also “represented] the Polish State with respect to financial claims brought against the State.” Id. at 594-95.
In contrast, PEP is clearly a commercial entity. It has no regulatory functions. Cf. Servaas Inc. v. Rep. of Iraq, 2011 WL 454501, at *3 (2d Cir. Feb. 10, 2011) (finding the core function of the Ministry of Industry of Iraq is governmental and not commercial because, in part, it approves “applications for trademark registration, a regulatory function that [is] quintessentially governmental”). Its primary role is to find, develop, and sell oil and natural gas. This is an inherently commercial role. See NML Capital, Ltd. v. Rep. of Argentina, 892 F.Supp.2d 530, 533 (S.D.N.Y. 2012) (finding an Argentinean natural gas company’s core functions were “predominantly commercial” — despite its “functioning] in accordance with the policies and goals of the Republic [of Argentina]” — because its *118“primary function is to sell natural gas at low prices in Argentina”).
I note that my conclusion that PEP is an “agency or instrumentality” of the State of Mexico is entirely consistent with holding — for personal jurisdiction purposes— that PEP is a “foreign sovereign” rather than merely a “foreign corporation” under First Nat’l City Bank v. Banco Para El Comercio Exterior de Cuba, 462 U.S. 611, 103 S.Ct. 2591, 77 L.Ed.2d 46 (1983) (“Bancec”), a holding of my colleagues that I join.
The core of the venue dispute, however, is whether PEP is “doing business” in New York. This language suggests that some substantial activity of a commercial nature be engaged in by the defendant and that the activity be more than an isolated instance. Significance and continuity must, therefore, be found. Wiwa v. Royal Dutch Petroleum Co., 226 F.3d 88, 95 (2d Cir. 2000). In the present matter, PEP has served as a guarantor for thirty-five of PEMEX’s bond issuances in New York— guaranteeing the payment of all principal and interest in the amount of $9.5 billion— and has served as the agent for service of process for each of those issuances. This significant, continuous course of commercial activity and presence in New York for litigation purposes easily satisfies the pertinent language of Section 1391(f)(3).
PEP argues, however, that “doing business” must be defined narrowly in light of a purported “settled” meaning given to those words in the context of personal jurisdiction (but before the decision Int’l Shoe Co. v. Wash., 326 U.S. 310, 66 S.Ct. 154, 90 L.Ed. 95 (1945)). Similarly, PEP notes that, when Congress enacted FSIA in 1976, it based Section 1391(f)(3) on 28 U.S.C. § 1391(c), which, at the time, provided that “[a] corporation may be sued in any judicial district in which it is incorporated or licensed to do business or is doing business.” S. Rep. No. 94-1310, at 31 (1976); H.R. Rep. No. 94-1487, at 32 (1976). PEP relies upon some non-FSIA cases rendered under the old Section 1391(c) that “consistently rejected efforts to rely on a company’s participation in the New York financial markets in order to establish venue under” Section 1391(c). Br. of Appellant at 28.
Contrary to PEP’s suggestion, “doing business” for purposes of Section 1391(c) was historically far from clearly defined. See 14D Wright & Miller, Fed. Prac. & Proc. § 3811 n.16 (4th ed.) (“This aspect of the statute [the phrase “doing business”] proved the most difficult to construe.”); see also 1 William H. Manz, Foreign Sovereign Immunities Act of 1976 with Amendments: A Legislative History of Pub. L. No. 94-583, 48 (2000) (“[I]t is difficult to say where [instrumentalities] ‘reside’ under the corporate standards of . doing business’ used in section 1391(c).”). Indeed, “[t]here was never an exact formula under which the question of ‘doing business’ was decided,” although “[m]ore than a single or casual transaction was required before the corporation was regarded as doing business in the district for federal venue purposes.” Wright & Miller, Fed. Prac. & Proc. § 3811 n.16.
The language of the statute governs our interpretation. See In re Tribune Co. Fraudulent Conveyance Litig., 818 F.3d 98, 112-24 (2d Cir. 2016). I find no difficulty in holding that serving as the guarantor of $9.5 billion raised in thirty-five bond issuances and agreeing to be served process in New York regarding enforcement of the guarantees is “doing business” in New York. The quantum of business is significant, the number of transactions easily supports a finding of continuity, and the agreement to be served process in connection with this activity nails down PEP’s *119presence in New York for purposes of Section 1396.
That conclusion is consistent with current caselaw. In Altmann v. Rep. of Austria, the Ninth Circuit held that an Austrian art gallery owned by the Austrian government was “doing business” in the Central District of California for venue purposes because the gallery’s publications and advertisements had been distributed in that District, even though the gallery did not directly publish the materials in California. 317 F.3d 954, 972 (9th Cir. 2002), opinion amended on denial of reh’g, 327 F.3d 1246 (9th Cir. 2003), and aff'd on other grounds, 541 U.S. 677, 124 S.Ct. 2240, 159 L.Ed.2d 1 (2004). The Ninth Circuit suggested that “doing business,” despite not being defined by FSIA, is essentially synonymous with “commercial activity,” which is defined. See id. (noting with evident agreement that the “district court [had] found ‘no authority that suggests that a foreign agency or instrumentality that engages in ‘commercial activity’ within a district is not also ‘doing business’ within a district’”) (quoting Altmann v. Rep. of Austria, 142 F.Supp.2d 1187, 1215 (C.D. Cal. 2001)).
No decision seems to be in conflict with Altmann. Cf. Arch Trading Corp. v. Rep. of Ecuador, 2015 WL 3443906, *4 (S.D.N.Y. May 28, 2015) (providing little examination of § 1391(f)(3) but finding an Ecuadoran state owned bank was not “doing business” in the United States when it merely provided loans to Ecuadoran citizens who had been living abroad on their return to Ecuador); Ocean Faith Shipping Co., Ltd. v. Union of India Food Corp. of India, 1996 WL 227827, at *2 (E.D.La. May 3, 1996) (providing little examination of § 1391(f)(3) but finding that state owned grain shipper was not necessarily “doing business” in New Orleans simply because “the port of New Orleans exports more grain than any port in the world” — a direct connection had to be shown); Shirobokova v. CSA Czech Airlines, Inc., 335 F.Supp.2d 989, 991 (D. Minn. 2004) (finding that code sharing arrangement between airlines were insufficient to establish venue under the “doing business” test in the absence of a physical presence in Minnesota and airline operations in the state).
As the district court found, PEP engaged in “systematic, deliberate corporate activity ... to obtain funds for its operational activities through its parent in New York, and [PEP had] established a presence for the purpose of obtaining these funds in New York.” Corporación Mexicana de Mantenimiento Integral, S. de R.L. de C.V. v. Pemex Exploración y Producción, No. 10-cv-00206 (AKH), ECF No. 47, at *25 (S.D.N.Y. Aug. 26, 2010). Serving as a guarantor for thirty-five bond issuances and agreeing to accept service of process for those issuances is a substantial “commercial” activity.
Other precedent also supports my conclusion. For example, in Rep. of Argentina v. Weltover, Inc., the Supreme Court held that Argentina was engaged in “commercial activity” when it issued bonds in the United States. 504 U.S. 607, 609-14, 112 S.Ct. 2160, 119 L.Ed.2d 394 (1992); see also Jackson v. People’s Rep, of China, 550 F.Supp. 869, 873 (D.Ala. 1982) (applying the commercial activity exception to bonds issued by China on the basis that “[i]t is clear that the sale, issuance for sale and authorization of issuance for sale in the United States constitutes a ‘commercial activity’ ”). Likewise, in Mortimer Off Shore Servs., Ltd. v. Fed. Republic of Germany, we concluded that the Federal Republic of Germany’s assumption of liability for West German bonds issued in the United States was “commercial activity” under FSIA. 615 F.3d 97, 107 (2d Cir. 2010).
*120c) Conclusion
I therefore concur in the result.

. See Concession Consultants, Inc. v. Mirisch, 355 F.2d 369, 371 (2d Cir. 1966) (ruling that the defendants had forfeited the privilege to object to improper venue when they did not make their objection until after the district court raised the issue sua sponte — long after the defendants had originally filed their answer, which did not oppose venue); Thompson v. United States, 312 F.2d 516, 520 (10th Cir. 1962) (holding that defendant had waived any defense of improper venue when he made the argument only after filing a motion for summary judgment); Misch on Behalf of Estate of Misch v. Zee Enterprises, Inc., 879 F.2d 628, 631-32 (9th Cir. 1989) (noting that a defendant waives personal jurisdiction and improper venue defenses when he files for summary judgment prior to filing motions to dismiss for lack of personal jurisdiction or improper venue).


. See City of New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 115 (2d Cir. 2011) (finding defendants waived their personal jurisdiction defense when they initially "press[ed] that defense but then willfully withdrfew] from the litigation and defaulted], even after being warned of the consequences of doing so”); Trustees of Cent. Laborers' Welfare Fund v. Lowery, 924 F.2d 731, 732-33 (7th Cir. 1991) (finding forfeiture after defendants moved to vacated default judgment entered against them six years earlier); Robertson v. Dowbenko, 443 Fed.Appx. 659, 661-62 (2d Cir. 2011) (finding defendant forfeited personal jurisdiction defense by not complying with discovery orders resulting in default).


.See Hamilton v. Atlas Turner, Inc., 197 F.3d 58, 61 (2d Cir. 1999) (finding defendant forfeited personal jurisdiction defense by not moving to dismiss for four years after filing his answer and after “considerable pretrial activity [had] occurred”); Continental Bank, N.A. v. Meyer, 10 F.3d 1293, 1297 (7th Cir. 1993) (finding personal jurisdiction defense forfeited where defendants had "fully participated in litigation of the merits for over two- and-a-half years[, including participating in discovery,] without actively contesting personal jurisdiction”).


. Title 28 U.S.C. § 1391(f)(3) states that "[a] civil action against a foreign state as defined in section 1603(a) of this title may be brought — in any judicial district in which the agency or instrumentality is licensed to do business or is doing business, if the action is brought against an agency or instrumentality of a foreign state as defined in section 1603(b) of this title.” Title 28 U.S.C. § 1603(a), in turn, defines a "foreign state” to "include ... an agency or instrumentality of a foreign state as defined in [28 U.S.C. § 1603(b) ].”